Brady, J.:
Hpon the facts in this case the only question presented for the consideration of the court is whether the plaintiff owned the goods at the time they were seized under the attachment. The evidence seems to establish clearly that the plaintiff made the purchase of the articles for shipment, with the intention of retaining the title until payment was made for them by the person for whom they were purchased, and for whom they were shipped. The firm of Hazen & Compton were only intermediate persons or agents who had no interest in the matter except a commission and no title whatever to the property, upon the clear understanding on which the purchases and shipment were made, and according to the understanding existing in reference to the goods, their purchase and shipment.
The case of The Farmers and Mechanics’ Bank v. Logan (74 N. Y., 568), and cases cited, furnish the legal rule by which the question suggested is to be controlled and it is this: wliex*e commercial correspondents on the oi’der of a principal make a purchase of property ultimately for him, but on their own credit and with *451their own funds, and such course is contemplated when the order is given, they may retain the title in themselves until they are reimbursed. This rule is one of common sense, common justice and common honesty.
The judgment should be affirmed, with costs.
Davis, P. J., and Daniels, J.,, concurred.
Judgment affirmed.